Case 1:21-cr-00028-APM Document 187 Filed 05/10/21 Page 1 of 7

April 22, 2021

U.S. District Court,

United States Courthouse,
333 Constitution Ave. NW,
Washington, D.C. 20001

Re: U.S. v. Minuta, Criminal 2 1-cr-28-APM
Magistrate No. 21-mj-cr-260, 21-mj-284

To the Court:

Enclosed please find my habeas petition on behalf of Roberto Minuta in the above
captioned matter.

Thanking you for your kind attention, | am
very truly yours,

prt i Wa ES BE FILED
Signature

Mark Marvin

 

Date  Bichaa

RECEN
\ ED

Fail Room

   

a om

curt
riet orc ol lunthi;
' —— ali ;
APR 27 2021 |

‘
{
i

on

Case 1:21-cr-00028-APM Document 187 Filed 05/10/21 Page 2 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Criminal 21-cr-28-APM
Magistrate No. 21-mj-cr-260, 21-mj-284
Vv.

ROBERTO MINUTA
Etal.

MARK MARVIN, Petitioner
PETITION FOR A WRIT OF HABEAS CORPUS

This is a Someone petition for a Writ of Habeas Corpus to determine the legality of the
criminal charges against the defendants who where charged with crimes in connection with a
mostly peaceful assembly in Washington D.C. on January 6. 2021 intended “to peacefully
assemble, and to petition the Government for redress of grievances.” (U.S. Const. Amend. 1)

Petitioner MARK MARVIN, has standing as “someone” (28 U.S.C.A, 2242 , Darr vy.
Birford, 339 U.S. 200, 203, 70 S.Ct. 587,590) And further, Petitioner has standing in that this
prosecution is intended, through “equal protection” to a piori deny him access to Washington,
D.C. , and he further says:

1, This action arose through the mostly peaceful assembly of persons and voters in
Washington, D.C. on January 6, 2021. The government, in a racist manner specifically excludes
Minuta from the category of “regular persons” (complaint paragraph 34) making him an
“irregular citizen”, whatever that is, but certainly one intentionally not protected as a regular
citizen by the Bill of Rights.

2, Those peaceful persons including Roberto Minuta, attempted to visit the Capitol
during visiting hours. “The Capitol Visitor Center, the main entrance to the U.S. Capitol at First
Street and East Capitol Street .... is open to visitors from 8:30 a.m. to 4:30 p.m. Monday through
Saturday except for Thanksgiving Day, Christmas Day, New Year's Day and on Inauguration
Day.... Admission is free. However passes are required for tours of the historic Capitol and may
be needed for other special events.” (https.//w.w.w.visit the capitol.gov./plan-visit/visitor-hours-
inf ?) The complaint alleges that there were “Capitol Police Barricades.” (Indictment
paragraph 7) Actually the “barricades were light weight “safety fence”. (See: Weather Channel.
“Weather Goes Viral” Episode 65 , about 15 minutes into show a flimsy identical fence is used
the beaehyand is called “safety fence” not functional as a “barricade”)

"3. Your petitioner has standing because he believes that in addition to being “someone”
| |
|
|
Case 1:21-cr-00028-APM Document 187 Filed 05/10/21 Page 3 of 7

he may visit the Capitol at some point and any adverse holding in this case will a piori bar him
from visiting the nation’s capitol should he seek to petition the government for the redress of
grievances. Since then, the Capitol has degenerated into “Fortress Pelosi” with, at one point two
combat divisions of National Guard (state militia) to prevent persons from visiting the Capitol,
and, or petitioning the government. (U.S. Const. Amend 1)

4, Petitioner has in the past visited the Capitol (c. 1966, c. 1975) and has had occasion to
have (in terms described by the F.B.1. ) “forced entry” or otherwise “stormed the Capitol” on
occasion to say “Hello” to Congressman Hamilton Fish, Jr. in whose district office he
volunteered (Peekskill, N.Y. ) and to visit the sites dedicated to prior slave owners, such as one
seen on our dollar bill, and who lent his name to this city and a state on the left coast.

5, Petitioner’s relatives founded the Orange County Militia (Lt. Col. Elihue Marvin, and
Capt. Seth Marvin). The government has invoked the “Guilt by Association” doctrine, and he
has had occasion to wear “paratrooper pants”, camoflauge, gloves, eye protection, and has
actually used “radio equipment” (Obama phone). He has used hand signals, and was in
paramilitary organizations (Boy Scouts, Salvation Army, 15th. N.Y. Vol., Cavalry a reenactment
unit).

6, Petitioner’s past quasi military history and his relatives would appear to disqualify
him from ever visiting Washington, D.C. should this instant Minuta prosecution proceed to
fruition, a form of custody.

7, Roberto Minuta was charged with being in the Capito! from 3:15 p.m. to 3:19 p.m. a
grand total of visiting the Capitol for four (4) that is: four minutes. (Indictment p. 20, paragraph
104-6) At that time the Capitol was open for visits and tours. He had the audacity to actually
speak to Capitol Police, who coincidentally were wearing military style police uniforms and had
masks covering their faces. Four minutes hardly allowed him to overthrow the U.S. Government
which is a job better left to professionals, such as “Antifa* who really know how to destroy
things but are immune from prosecution. (a selective prosecution problem, legalistically
speaking). Minuta, et al. was entrapped to visit the Capitol and seek redress of grievances, let
into an otherwise apparently open Capitol, and stayed for some four minutes. Curiously The City
of Washington was specifically designed, with wide open spaces to accommodate free speech,
and was designed to be inviting to free speech enthusiasts, and has spectacularly inviting
panoramas of historical interest.

8, At one point Minuta raised two fingers, which looked suspiciously like the Cub Scout

sign, or the “peace sign” from protests at the Capitol in the “70’s during the Vietnam War.
Case 1:21-cr-00028-APM Document 187 Filed 05/10/21 Page 4 of 7

Petitioner suspects he was ordering “Two chilidogs to go”. (Another individual on p. 14
(complaint) seems to be ordering onc chilidog to go. Minuta on p. 10, Complaint, seems to be
ordering only one chilidog.) There was an indictment that he destroyed evidence (electronic
stuff on social media) “Minuta deleted a Facebook account he had maintained for 13 years to
conceal his involvement in these offenses ( complaint paragraph 18) (actually media has
deleted President Trump‘s accounts, and many others, making them all co-conspirators, by acts
of deleting evidence); Who in his right mind would ever put or keep anything on social media?
That is not illegal nor inculpatory, and is a defense recognized by the Justice Department as
valid, and known as “The Hillary Defense*, even though her stuff had been subpoenaed, then
destroyed. Defendant, of course is entitled to “Equal Protection” and freedom from selective
prosecution (Due Process) and Miranda.

10, Minuta was photographed repeatedly by State Actor, pro-Antifa “news-media
organizations” while not covering his face, hardly the act of a nefarious coup participant during
his four minutes of infamy, “to avoid detection by law enforcement.” (Complaint p. 3, paragraph
4) Compare to Antifa terrorists, ignored by government, dressed completely in black with near
total face coverings, throwing fire bombs at police on the left coast.

11, Minuta (a probable voter) was accused of not having “appropriate identification” .
Congress has just enacted legislation allowing voters to not have identification and the President
has flooded the country with unidentifiable, no identification persons from the Third World.
President Biden has referred to this type of abuse, requiring identification, as Jim Crow Laws.
(or Jim Eagle )

12, The indictment alleges that “The Oath Keepers are a large but loosely organized
collection of individuals (recruited ) from military and police who have sworn an oath to defend
the Constitution.” (“associated with militias") (complaint paragraph !6)(like the Capitol Police
and the F.B.I., etc.) “The Oath Keepers are led by Person One.” (Indt. 1, at 16, p. 5)
“PERSON ONE named PERSON TEN to be the leader of his group’s operations in Washington,
D.C. , on January 6, 202! (Indt. 3, No. 13) What happened to the “loosely organized collection”
(2), hardly an organization likely to have a “leader” or overthrow the government. The
government’s “Guilt by Association” scheme is illogical and self-contradictory, as is its nutty
“conspiracy theory”.

13, Of those who died during the “mostly peaceful” protest. two were elderly, one on
drugs. a Capitol police officer whose cause of death was kept secret, but revealed to be from

natural causes, and an Air Force female veteran visitor who was shot, probably by police while
Case 1:21-cr-00028-APM Document 187 Filed 05/10/21 Page 5 of 7

defenseless. The protestors did not have weapons. Is it a wonder that the mostly peaceful
protesters exercising their right to seek redress feared danger at the hands of the police during
regular visiting hours? They did not even set up their own country or secede from the Union.

14, Compare this situation to the Left Coast where Antifa mobs have destroyed cities,
seceded from the union, and the Justice Department did nothing to protect residents and defend
the Constitution or enforce peace and civility, or the integrity of the Union from revolutionaries,

15, The government’s chilling complaint charging individuals with crimes associated
with being irregular citizens petitioning the government and visiting the Capitol serves to a priori
deny petitioner access to the Capitol City of Washington, D.C. and serves as an illegal custody
scheme .

16 Complaint and Indictments are facially predicated on bad faith.

WHEREFORE, this Court should release defendants from custody and bail, and dismiss
the (ham sandwich) Indictments as the Government has failed to make out a prima facie,
probable cause case for criminal indictments, and grant such other and further relief as is just and

proper, and otherwise protect the Bill of Rights for defendant and petitioner.

Affirmed as true on information and belief,

Dk >a Appl 2 dex

Mark Marvin .

To: U.S. District Court, Courthouse, 333 Constitution Ave. NW, Washington, D.C. 20001
Case 1:21-cr-00028-APM Document 187 Filed 05/10/21 Page 6 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Criminal 21-cr-28-APM
Magistrate No. 21-mj-cr-260, 21-mj-284
Vv.
ROBERTO MINUTA
Et al.
MARK MARVIN, Petitioner

MEMORANDUM OF LAW
THIS INDICTMENT AND THE UNDERLYING PROSECUTION VIOLATE DUE PROCESS
AND CANNOT BE USED TO DENY FIRST AMENDMENT RIGHTS.

Preliminary hearing and the grand jury both determine whether there is probable cause
with regard to the suspect. (Coleman v. Alabama, 1957, 339 U.S. 1) “Its historic office has been
to provide a shield against arbitrary or oppressive action, by ensuring that serious criminal
accusations will be brought only upon the considered judgment of a representative body of
citizens acting under oath and under judicial instruction and guidance.” (U.S. v. Mandujano,
1976, 425 U.S. 564, 571) Judicial supervision is properly exercised in such (First Amendment)
cases to prevent the wrong before it occurs.” (United States v. Calandra, 1974, 414 U.S. 338,
346)

Grand juries must operate within the limits of the First Amendment and may not harass
the exercise of speech and press rights. (Branzburg v. Hayes. 1972, 408 U.S. 665, 707-08)
“(G)rand jury investigations if instituted or conducted other than in good faith, would pose
wholly different issues for resolution under the First Amendment.”

“The Department of Justice does not consider the press ‘an investigative arm of the
government’.” (Branzburg, Id. p. 707, fn. 41)

This indictment is defective and deprives this Court of subject matter jurisdiction over

the case. (United States v. Cotton, 2002, 535 U.S. 625)

Mark Marvin
Case 1:21-cr-00028-APM Document 187 Filed 05/10/21 Page 7 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Criminal 2|-cr-28-APM
Magistrate No. 21-mj-cr-260, 2 1-mj-284
Vv.
ROBERTO MINUTA

Et al.

MARK MARVIN, Petitioner

MOTION TO PROCEDE AS A POOR PERSON
MARK MARVIN, Petitioner hereby moves this Court for an order allowing him to
proceed as a poor person in that he lives on social security, (about $1,200 per month) has a
savings account of about $14,000 entirely from Social Security, owns no tangible assets and lives
with his mother (age 102) and is other wise unable to pay the costs of this action.

Affirmed as true,

i a

Mark Marvin

(6)
